Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Kim (US PG Pub No. 2013/0145830) and Akahane et al (US PG Pub No. 2013/0228228) teaches 
An EGR device to be applied to a vehicle, the EGR device comprising: 
a valve driver configured to drive an EGR valve to open, when fuel cut has been continued for a predetermined time in a state where an engine speed of an engine of the vehicle is equal to or higher than a predetermined rotational speed; 
a pressure comparison unit configured to compare a pre-driving pressure of an intake pipe of the engine before the EGR valve is driven with a post-driving pressure of the intake pipe after the EGR valve has been driven;
a freeze determination unit configured to set a determination flag indicating that the EGR valve is frozen when a difference between the pre-driving pressure and the post- driving pressure is less than a predetermined value and an external temperature is less than a threshold; 
an EGR controller configured to, when the determination flag has been set, set a control state of the EGR valve to a closed state and stop EGR control; and 
however the prior art of record fails to show or adequately teach
an external temperature determination unit configured to determine whether the external temperature is less than the threshold for every predetermined time after an ignition switch of the vehicle is turned off, 
wherein the freeze determination unit sets the determination flag when the external temperature is less than the threshold after the ignition switch is turned off.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747